Not for Publication in West’s Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                         For the First Circuit


No. 02-2040

                               BYRON BARBER,

                          Plaintiff, Appellant,

                                       v.

                            A.T. WALL, ET AL.,

                         Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]



                                    Before

                         Boudin, Chief Judge,
                   Campbell, Senior Circuit Judge,
                      and Lipez, Circuit Judge.



    Byron Barber on brief pro se.
    Michael B. Grant on brief for appellees.



                                May 28, 2003
               Per    Curiam.    Byron      Barber,    an    inmate    at   the   Adult

Correctional Institute ("ACI") in Rhode Island, appeals pro se from

the     district      court's   dismissal      of     his    complaint,       upon    the

recommendation of a magistrate judge, pursuant to Fed. R. Civ. P.

12(b)(6).       Defendants-appellees, employees and officials of ACI,

have moved for summary affirmance.

               Barber    asserted     due    process        and    equal    protection

violations arising out of a debit from Barber's inmate account of

a total of $237.03 in satisfaction of two orders of restitution

entered against him by the prison disciplinary review board for

destruction of government property.                 Barber also alleged that the

debit constituted an unlawful taking in violation of the Fifth

Amendment.           However,   Barber's     own    allegations       state    that    he

received disciplinary reports which gave him notice of the charges

and of the estimated repair costs, and that he was afforded a

disciplinary hearing as well as administrative review; indeed,

Barber asserts that he "challenged and contested [the disciplinary

charges and orders of restitution] to the extent of administrative

remedies within the Department of Corrections."                    These allegations

make clear that Barber received all the process he was due.                           See

Wolff     v.    McDonnell,      418   U.S.     445,     454       (1974);     Smith    v.

Massachusetts Dep't of Correction, 936 F.2d 1390, 1398-1400 (1st

Cir. 1991); Campbell v. Miller, 787 F.2d 217, 222 (7th Cir. 1986).




                                         -2-
          Moreover, to the extent Barber's allegations can be read

to assert a substantive challenge to defendants' actions, his

allegations fail to state a claim of constitutional dimension. See

Coyne v. City of Somerville, 972 F.2d 440, 444 (1st Cir. 1992)("It

is bedrock law in this circuit . . . that violations of state

law–even where arbitrary, capricious, or undertaken in bad faith–do

not, without more, give rise to a denial of substantive due process

under the U.S. Constitution").

          Barber's   equal   protection   and   takings   claims   were

likewise properly dismissed by the district court. Barber fails to

allege that the law was somehow applied differently to him based

upon a "suspect classification" or that any application of law

affected a fundamental right, see Plyer v. Doe, 457 U.S. 202, 216-

17 (1982), and it is clear that the debiting of funds from Barber's

account in satisfaction of a properly imposed restitution order

does not amount to a taking or other wrongful interference with a

property interest.   See Splude v. Apfel, 165 F.3d 85, 91 (1st Cir.

1999).

          Finally, we reject Barber's contention on appeal that the

evaluation of his claims by a magistrate judge, rather than a

district court judge, violated 28 U.S.C. § 636; the magistrate's

preparation of the report and recommendation on defendants' motion

to dismiss was entirely appropriate and in accordance with the

provisions of § 636(b)(1)(B).


                                 -3-
Affirmed.   See Loc. R. 27(c).




                      -4-